Appeal by Motor Vehicle Accident Indemnification Corporation [MVAIC] from an order of the Supreme Court, Kings County, dated October 16, 1968, which referred to a Special Referee, to hear and determine, petitioner’s motion for leave to renew his previously denied motion for leave to sue said MVAIC for injuries allegedly received by him when struck by a “ hit and run ” driver. Order reversed, on the law and the facts, without costs, and motion denied. On this record, we believe the motion should have been denied outright; and Special Term’s failure to so determine the motion was an improvident exercise of discretion. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Kleinfeld, JJ., concur.